Citation Nr: 1730855	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

 2. Entitlement to service connection for a bilateral ankle disability.

 3. Entitlement to service connection for a bilateral hand disability.

 4. Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, with additional service in the Army Reserve. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  

In September 2015, the Board remanded the issues on appeal to the RO for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's September 2015 remand directives.

Service Records

In its remand, the Board directed the RO to attempt to obtain the Veteran's missing service treatment records (STRs).  Upon remand, the RO sent requests in May 2016 and June 2016 (to PIES Code 7).  The last response from the service department, received in July 2016, instructed the RO to submit a request to PIES Code 13.  That same day, the RO sent a request to PIES Code 13.  The Board was not able to locate a response from the service department to that last request.  In the subsequent supplemental statement of the case (SSOC), issued in December 2016, the RO explained that it was not able to obtain the STRs because the "[r]equest sent to NPRC told us to ask RMC and [the] request sent to RMC told us to ask NPRC."  The Board is not able to confirm this course of events as no response was received from the RO's last request for records.  Consequently, the Board is unable to conclude that the STRs do not exist or that further efforts to obtain those records would be futile.  

Moreover, the RO did not make a formal finding of an inability to obtain the STRs.  Nor did it inform the Veteran of the inability to obtain the STRs as required by 38 C.F.R. § 3.159(e).  The SSOC informed him of some of the information required by § 3.159(e), but not all of the required information.   

Thus, the Board finds that there was not substantial compliance with the Board's remand directive to attempt to obtain the missing STRs.  

VA Examination

The Board also directed the RO to arrange for a VA examination.  Upon remand, a VA examination was scheduled for February 2016, but the Veteran did not report to the examination.  The mailing address listed on the examination inquiry matches his last known mailing address of record, and there is no indication that he did not receive notice of the VA examination.  However, the claims file includes a May 2017 Congressional inquiry, which includes the following statement from the Veteran:  "Need assistance with claim leg, back and other condition.  I am not able to get status of claim."  He identified the same mailing address, but a different telephone number from that listed on the VA examination inquiry.  

This sequence of events indicates that the Veteran may not have received notice of the VA examination.  Accordingly, upon remand, the Board finds that a second attempt should be made to schedule the Veteran for the needed VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Continue making as many requests as are necessary to obtain the Veteran's service treatment records.  These efforts may end only if it can be concluded that the records sought do not exist or that further efforts to obtain the records would be futile, such as if the record custodian advises VA that the requested records do not exist or the custodian does not have them, and there is no further indication of an alternative records custodian who may have the records.

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  This notice must inform him of:

(i)  The identity of the records the RO was unable to obtain;

(ii)  An explanation of the efforts the RO made to obtain the records;

(iii)  A description of any further action the RO will take regarding the claims, including, but not limited to, notice that the RO will decide the claims based on the evidence of record unless the Veteran submits the records the RO was unable to obtain; and

(iv)  A notice that a claimant is ultimately responsible for providing the evidence.

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant in the back, ankles, hands, and feet.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran concerning his in-service injury and subsequent symptoms.  The examiner is asked to explain why this evidence makes it more or less likely that a current diagnosis started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  If the Veteran does not report for the VA examination, the RO must include all documentation of the efforts made to contact the Veteran to inform him of the examination.  

5.  Finally, after completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

